DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the written description does not disclose “an ultrasound probe configured to be positioned against an organ in the torso.”  Examiner recognizes there are to be positioned against an organ in the torso.
Regarding claim 15, there is no disclosure of “an intraabdominal ultrasound probe” in the written description.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprouse et al (2004/0199072) in view of Hartmann et al (2010/0210939) and further in view of Lee (2005/0149013).
Regarding claims 1, 2 and 15, Sprouse et al disclose an apparatus for guiding an ablation probe to a target location inside a human body comprising: a non-conductive separation structure positionable over an operating room table (top layer of 68 and 60 patient positioning device/3D contoured support; [0056]), whrein the non-conductive separation structure comprises a recess (opening in bottom of 60, fig.3); an electromagnetic field generator, accommodated at least partly within the recess of the non-conductive separation structure (coil array 50 formed within a rectangular housing 84 or three smaller recesses to receive three individual cubes, [0058]), and disposed over at least part of said non-conductive separation structure (above top layer of 68), wherein the electromagnetic field generator is configured to directly or indirectly support a human body and to be positioned between said human body and said operating table, said electromagnetic field generator configured to generate an electromagnetic field at least in the space above said electromagnetic field generator, whereby said electromagnetic field extends through a torso of said human body positioned over said electromagnetic field generator (50 coil array; [0056]); an ultrasound probe configured to be positioned at a torso to generate an ultrasound image a region having a known spatial relationship to said ultrasound imager (intra-vascular ultrasound (IVUS), 2D, 3D or 4D ultrasound [0040], all of which inherently include at least a transducer which is considered an ultrasound probe, and abdominal procedures [0067], claim 14); a first position component associated with said ultrasound probe, said first position information component configured to carried by said ultrasound probe, said first position information component configured to interact with said electromagnetic field to generate ultrasound probe positional information, an ablation probe, wherein said positional relationship is based on said ablation probe positional information and said ultrasound probe positional information and said graphic representation comprises an avatar of said ablation probe.
However, Hartmann et al teach in the same medical field of endeavor, a first position component carried by said ultrasound probe, said first position information component configured to interact with said electromagnetic field to generate ultrasound probe positional information (ultrasound probe may also include a tracking sensor [0386]); an ablation probe configured to ablate a volume of tissue; and a second position information component carried by said ablation probe, said second position information component configured to interact with said electromagnetic field to generate ablation probe positional information (instrument can include an ablation portion [0588], electromagnetic sensing coil in the instrument [0012];[0147]); and wherein said positional relationship is based on said ablation probe positional information and said ultrasound probe positional information and wherein said graphic representation comprises an avatar of said ablation probe (an icon representing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound imaging and probe of Sprouse et al with an ablation probe and avatar of Hartmann et al as it would provide image guidance during use of conventional therapeutic uses as set forth in Hartmann et al ([0137];[0138]).  Sprouse et al as modified by Hartmann et al fail to explicitly disclose wherein the ultrasound probe is configured to be positioned against an organ in the torso and wherein the ultrasound probe comprises an intraabdominal ultrasound probe.
However, Lee teaches in the same medical field of endeavor, wherein the ultrasound probe is configured to be positioned against an organ in the torso and wherein the ultrasound probe comprises an intraabdominal ultrasound probe (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus including abdominal applications of Sprouse et al as modified by Hartmann et al with the ultrasound probe is configured to be positioned against an organ in the torso and wherein the ultrasound probe comprises an intraabdominal ultrasound probe of Lee as it would provide imaging in conjunction with any appropriate imaging probe for the desired application of the user as set forth in Lee ([0021]).
	Regarding claim 3, Sprouse et al disclose wherein said non-conductive separation structure is a foam rubber member ([0056]).
Regarding claim 4, Sprouse et al disclose wherein said non-conductive separation structure is formed integrally with said electromagnetic field generator ([0061]).

However, Sprouse et al teach the non-conductive separation structure as varying in thickness dependent upon the location of the body which is targeted (figs. 9A-9G, 10, 11A-11D, 12A-12B, 13A-13B, 14A-14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-conductive separation structure with a thickness between ¼ inch and seven inches in thickness as it would optimize data generation for a specific target of interest as set forth in Sprouse et al ([0064]).
Regarding claim 7, Sprouse et al disclose a non-conductive protective member disposed over said electromagnetic field generator and cushioning disposed over said non-conductive protective member (figs.4a-4c).
Regarding claims 8 and 11, Sprouse et al disclose comprising one or more removable features selected from the group consisting of a section underneath a head of said human body (fig.9d); a section underneath feet of said human body (fig.16); and a section underneath legs of said human body (fig.10).
 	Regarding claim 9, Sprouse et al disclose wherein said electromagnetic field generator is oriented above and parallel to a plane defined by a surface of said operating room table (fig.1).
	Regarding claim 10, Sprouse et al disclose wherein said electromagnetic field generator is inside a protective pocket encompassed by a non-conductive protective member; and 
	Regarding claims 12 and 13, Sprouse et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein said graphic comprises real-time correctional information for display on a display device and wherein the apparatus is configured to generate a guidance animation to be displayed on one or more display devices.
	However, Hartmann et al teach in the same medical field of endeavor, disclose wherein said graphic comprises real-time correctional information for display on a display device (allows the images on the display to be registered and accurately display real time locations of various instruments [0161], “for display…” is directed to the intended use of the invention and is not given patentable weight) and wherein the apparatus is configured to generate a guidance animation to be displayed on one or more display devices (viewing and updating the icon in real-time [0137];[0138]) (wherein one or more display devices is not actively claimed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display of Sprouse et al with the real-time correctional information and guidance animation to be displayed of Hartmann et al as it would provide a real-time view to the user of the location of the instrument with respect to the target as set forth in Hartmann et al (fig.91B).
Response to Arguments
Applicant's arguments filed March 11th have been fully considered but they are not persuasive.
Applicant states the prior art fail to disclose the amended limitations of claim 1.  Specifically, the coil array 50 of Sprouse is no disposed “over” the patient positioning device 60 and the structure 68 does not have any recess, and the coil array 50 is not at least partly accommodated in any recess of the alleged non-conductive separation structure 68.
Examiner’s position is the term “non-conductive separation structure” is only broadly disclosed and provides for a variety of interpretations for what is considered a corresponding “non-conductive separation structure” in the prior art.  Specifically, the “non-conductive separation structure” is not limited to a single piece of material.  Based on Applicant’s amendments, Examiner’s interpretation of the prior art has been modified.  Specifically, the top layer of 68 in combination with the positioning device 60 is considered to be the “non-conductive separation structure.”  The operating table is maintained as the bottom layer as shown in at least figures 4a-4c.  Sprouse discloses the non-conductive separation structure comprises a recess, which either holds the housing of the electromagnetic field generator 84 or the individual cubes 86 ([0058]).  The electromagnetic field generator is disposed over at least a part of said non-conductive separation structure (it is located above the top layer 68, fig.3).  Examiner suggests amending the claims to further define the “non-conductive separation structure.” 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793